Citation Nr: 0947109	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  07-30 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for skin disorders, to 
include rashes and skin cancers.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 
1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision by the Portland, 
Oregon Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for PTSD, depression, anxiety, skin 
cancer, and skin rashes.  The Veteran has since relocated, 
and his case is now handled through the Reno, Nevada, RO.

The Veteran's appeal previously included the appeal of 
denials of service connection for bilateral hearing loss and 
tinnitus.  In a March 2008 rating decision, the RO granted 
service connection for bilateral hearing loss and for 
tinnitus.  That decision resolved the appeal for service 
connection for those disorders.

The issue of service connection for skin disorders is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran experienced physical and sexual personal 
assaults during service.

2.  The Veteran has PTSD attributable to traumatic 
experiences, including personal assaults, during his service.


CONCLUSION OF LAW

The Veteran's PTSD was incurred as a result of events during 
his service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2008)) redefined VA's duty to assist a claimant 
in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

In this decision, below, the Board is granting service 
connection for PTSD.  As the Board is granting the benefit 
sought on appeal with regard to service connection for mental 
illness, it is not necessary to discuss VA's duties to notify 
or assist the Veteran in substantiating that claim.

Psychiatric Disability Including PTSD

The Veteran contends that he has a chronic mental disorder, 
possibly PTSD.  He asserts that the disorder is a result of 
traumatic experiences, particularly personal assaults, during 
his service.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, including psychoses, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from 


service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a claim, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

PTSD is a psychiatric disorder that develops as a result of 
traumatic experience.  It is possible for service connection 
to be established for PTSD that becomes manifest after 
separation from service.  In order for a claim for service 
connection for PTSD to be successful, there must be: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether or not the veteran engaged in combat with the enemy.  
If the veteran engaged in combat with the enemy, if the 
claimed stressor is related to that combat, and if the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, then, in 
the absence of clear and convincing evidence to the contrary, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, if the veteran did not engage in 
combat with the enemy, his lay testimony, by itself, is not 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records that 
corroborate the veteran's testimony as to the occurrence of 
the claimed stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.   38 C.F.R. § 3.304(f)(3).

In this case, the Veteran did not engage in combat with the 
enemy.  He reports that he experienced in-service personal 
assault.  Therefore, the Veteran's testimony alone may not be 
sufficient to establish the occurrence of the stressors he 
reports; but evidence from sources other than service records 
may corroborate his account of events during service.

The Veteran did not seek mental health treatment during 
service or for many years after service.  VA practitioners 
who have seen the Veteran in recent years have diagnosed 
PTSD.  In a June 2005 VA medical examination of the Veteran's 
right hand, the examining physician noted that the Veteran 
was aware of chronic symptoms of tension and depression.  The 
Veteran indicated that he had not had any mental health 
treatment.  The claims file contains records of VA outpatient 
mental health treatment in November 2007.  The Veteran 
reported a long history of alcohol abuse, in remission for 
several years.  He reported having emotional problems 
manifested by extreme rage.  He reported having been raped 
while he was in service.  A treating clinical social worker 
entered a provisional diagnosis of PTSD related to military 
sexual trauma.

On VA psychiatric evaluation in November 2007, the Veteran 
reported having an abuse-free childhood, having been 
physically and sexually assaulted during service, and 
experiencing shame, lack of trust, intrusive memories, 
difficulty getting along with others, and alcohol abuse since 
the assaults during service.  The psychiatrist found that the 
Veteran was oriented but agitated, with questionable insight 
and judgment.  The psychiatrist provided diagnoses of PTSD, 
depression, and history of intermittent explosive disorder, 
with a need to rule out bipolar disorder and anti-social 
personality disorder.  The records of VA mental health 
treatment in 2008 and 2009 reflect a continued diagnosis of 
PTSD.

VA mental health professionals have linked the Veteran's PTSD 
to the stressors during service that the Veteran reports.  
Practitioners who saw the Veteran in 2008 diagnosed PTSD 
based on the Veteran's current symptoms and his reports of 
being sexually assaulted during service.  In November 2008, 
E. W., M.S.W., L.I.S.W., wrote that she had seen the Veteran 
on multiple occasions in 2007 and 2008.  Ms. W. expressed her 
clinical opinion that the Veteran has severe and chronic PTSD 
as a result of military sexual trauma.

The Veteran reports that he had traumatic experiences in 
service when he was attacked by fellow servicemen.  He states 
that, in January 1979, while he was stationed in Germany, he 
witnessed an incident in which one serviceman stabbed 
another.  He relates that, later that night, a serviceman 
came into the Veteran's sleeping area, warned the Veteran not 
to report the stabbing, then beat and perpetrated anal rape 
on the Veteran.  The Veteran indicates that harsh verbal 
harassment with some accompanying violence occurred on 
numerous other occasions, and that one such occasion he 
sustained a lacerating injury to his right hand in an 
altercation.  The Veteran reports experiencing another 
physical and sexual assault in February 1981.  He states that 
he was intoxicated, and a serviceman attacked him, knocked 
him semi-unconscious, and then taunted him while pressing his 
genitals against the Veteran's face and lips.  The Veteran 
reports that he felt shame, horror, and fear after these 
attacks.  In addition to the personal assaults, the Veteran 
reports having another traumatic experience during service, 
when he was stationed in Texas, and a tornado struck.  He 
states that he was tossed around and injured in the storm.

The Veteran states that while he was in service he did not 
report the sexual assaults.  The Veteran's service treatment 
records show treatment for a severe hand laceration in 
December 1977.  He was seen for right hand injury from a 
fight in August 1980.  He had treatment in December 1981 for 
bruises, abrasions, and muscle strains sustained when he was 
tossed around in a tornado.  Persons who know the Veteran 
have written about the Veteran informing them about the 
sexual assaults during service.  In an August 2007 letter, 
the Veteran's wife wrote that she and the Veteran had been 
married for twelve years.  She reported that while they were 
dating he told her that he had been raped during his military 
service.  In a statement submitted in October 2008, the 
Veteran's brother wrote that in 1993 the Veteran told him 
about having been raped during service.

The Veteran reports that he did not have mental or emotional 
problems prior to service.  He indicates that he was highly 
distressed by events during service, particularly the verbal 
harassment and physical and sexual assaults.  He states that 
he turned increasingly to alcohol in reaction.  He relates 
that the psychological distress he experience during service 
continued after service, and was manifested by problems such 
as alcohol dependence and difficulty getting along with 
others.  Family members have also reported on changes in the 
Veteran's behavior during and after service.  The Veteran's 
brother recalled in detail how the Veteran was well adjusted 
prior to service; but during and after service used 
marijuana, abused alcohol, had drunk driving accidents and 
arrests, and became argumentative, with episodes of 
unexplained rage.  In a September 2008 statement, the 
Veteran's uncle wrote that the Veteran was gregarious and 
hard working prior to service.  The uncle reported that after 
service the Veteran showed signs of using drugs, had periods 
of homelessness, behaved in a confrontational manner, and was 
arrested a number of times related to substance use and 
violence.

There are no military records of the reported sexual assaults 
during service.  The Veteran's wife and brother, however, 
report that, a number of years after service, the Veteran 
told them about those events.  Those family accounts support 
the Veteran's account.  The consistency and detail of the 
Veteran's accounts of his stressors build the credibility of 
those accounts.  Family member corroboration of the 
differences in the Veteran's behavior before, during, and 
after service also provide support for the Veteran's claim.  
Giving the benefit of the doubt to the Veteran, the Board 
finds that the family member statements sufficiently support 
the Veteran's account of experiencing personal assaults 
during service.

As there is a medical diagnosis of PTSD, mental health 
professional opinion linking the current symptoms and an in-
service stressor, and credible supporting evidence that the 
claimed in-service stressor occurred, the Board grants 
service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.




REMAND

The Veteran reports that during service he had prolonged sun 
exposure, sometimes causing severe sunburn and damage to his 
very fair skin.  He also states that his work as an 
automotive mechanic during service involved exposure of his 
skin to chemicals such as those in fuels and other automotive 
fluids.  He indicates that he had skin irritation in service, 
and that he has continued to have skin problems since 
service.  He relates that he has had post-service skin 
treatment including removal of skin growths, characterized as 
keratoses or possibly skin cancers.

Records of private treatment in April 2000 reflect findings 
of contact dermatitis and extensive solar damage.  A history 
of skin cancer was noted.  The assembled evidence leaves 
questions as to the diagnoses of any current skin disorder.  
The Veteran's claims file does not contain any medical 
finding or opinion as to the likelihood etiology of any 
current disorder.  The Board will remand the skin disorder 
service connection claim for a VA dermatology examination, to 
include clarification of diagnoses and an opinion as to the 
likelihood that any current skin disorders are related to 
exposures during service.

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The Court has stated that the requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

In a July 2005 letter, the RO sent the Veteran VCAA notice 
regarding his skin disorder claims.  That letter, however, 
did not address how VA determines degree of disability or the 
effective date of service connection for a disability.  On 
remand, the Veteran should be provided with a VCAA notice 
that addresses all five elements of a service connection 
claim, as explained in Dingess/Hartman, supra.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice that 
complies with the VCAA requirements with 
respect to all five elements of a service 
connection claim: veteran status, 
existence of a disability, a connection 
between the veteran's service and the 
disability, degree of disability, and 
effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Schedule the Veteran for a VA 
dermatology examination to address the 
nature and likely etiology of any current 
skin disorders.  The examiner must be 
provided with the Veteran's claims file 
for review.  After examining the Veteran 
and reviewing the claims file, the 
examiner should provide diagnoses for each 
current skin disorder.  For each current 
skin disorder, the examiner should express 
an opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the disorder is causally 
related to service, to include reported 
prolonged sun exposure during service and 
reported exposure during service to 
substances and chemicals associated with 
automotive mechanical work.

3.  After completion of the above, review 
the expanded record and determine if the 
Veteran's claim can be granted.  If the 
claim remains denied, issue a supplemental 
statement of the case and afford the 
Veteran an opportunity to respond.  
Thereafter, return the case to the Board 
for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


